DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendment filed 5/11/2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a lamp control unit configured to control the illuminance variable lamp” in Claims 1 and 3-4, “a vehicle control unit configured to control the vehicle” in Claims 1-2 and 5-7, “a lamp control unit configured to control the illuminance variable lamp and the illuminance fixing lamp” in Claim 2, and “a lamp control unit configured to control the first lamp” in Claims 5-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 5 is objected to because of the following informalities:  
The vertical line “|” following the word “of” in the phrase “at least one of| illuminance and color” in line 6 of the claim should be deleted.
Claim 5 recites the limitation “a low accuracy region” in line 8 of the claim. Since it is readily apparent that this is referring to the same “low accuracy region” previously defined in lines 6-7 of the claim, this does not create an issue of indefiniteness under 35 U.S.C. 112(b). However, the Examiner respectfully suggests amending it to be --the .

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ekkizogloy et al. (US 2018/0339645, hereinafter “Ekkizogloy”).
Regarding claim 1, Ekkizogloy discloses a vehicle lamp system comprising an illuminance variable lamp capable of emitting light toward an entire angle of view of a vehicle camera mounted on a vehicle and capable of performing adjustment such that illuminance of any region is different from illuminance of another region (automatic headlights 102 can be embodied as headlights 202 which comprise a plurality of light emitters 206 whose individual illuminance is variable in response to images captured by one or more sensors 208 which are each cameras; see Figs. 1-2B; para. [0015]-[0021]); a lamp-mounted camera including, in an angle of view, a range including the angle of view of the vehicle camera (a plurality of the cameras 208 are provided inside each headlight 202 so that their viewing angles overlap one another, in such a way that at least one of the cameras can be considered a vehicle camera and at least one of the cameras can also be considered lamp-mounted cameras as they are all mounted inside the headlight; see Figs. 2A-2B; para. [0017]-[0020]); and a lamp control unit configured to control the illuminance variable lamp (one or more processors are provided to receive the signals generated from each of the cameras 208 which are designed to adjust 

Regarding claim 2, Ekkizogloy discloses a vehicle lamp system comprising an illuminance variable lamp capable of emitting light toward an entire angle of view of a vehicle camera mounted on a vehicle and capable of performing adjustment such that illuminance of any region is different from illuminance of another region (automatic headlights 102 can be embodied as headlights 202 which comprise a plurality of light emitters 206 whose individual illuminance is variable in response to images captured by 

Regarding claim 3, Ekkizogloy discloses wherein the lamp control unit is configured to repeat the control while the vehicle control unit acquires the position information of the low accuracy region from the vehicle control unit (the one or more processors repeat the control processes as the one or more cameras continuously receive more information as the vehicle is driven and continue to adjust the illuminance variable lamps 206 accordingly; see Figs. 2A-2B; para. [0018]-[0019], [0021]).

Regarding claim 4, Ekkizogloy discloses wherein the low accuracy region is a region which moves with time, and wherein the lamp control unit is configured to continuously acquire the position information of the low accuracy region and control the illuminance variable lamp so as to emit light toward the moving low accuracy region (the one or more processors repeat the control processes as the one or more cameras continuously receive more information as the vehicle is driven and continue to adjust the illuminance variable lamps 206 accordingly; see Figs. 2A-2B; para. [0018]-[0019], [0021]).

Regarding claim 5, Ekkizogloy discloses a vehicle lamp system comprising a first lamp capable of performing adjustment such that illuminance or color of any region of an angle of view of a vehicle camera mounted on a vehicle is different from illuminance or color of another region (automatic headlights 102 can be embodied as headlights 202 which comprise a plurality of light emitters 206 whose individual illuminance is variable in response to images captured by one or more sensors 208 which are each cameras; see Figs. 1-2B; para. [0015]-[0021]); and a lamp control unit configured to control the first lamp so as to sequentially form a plurality of light distribution patterns different in at least one of illuminance and color in a low accuracy region, after acquiring, from a vehicle control unit configured to control the vehicle, position information of the low accuracy region where a recognition accuracy of the angle of view of the vehicle camera is equal to or less than a predetermined value (one or more processors are provided to receive the signals generated from each of the 

Regarding claim 6, Ekkizogloy discloses wherein after acquiring the position information of the low accuracy region from the vehicle control unit in a lighting state of the first lamp, the lamp control unit is configured to control the first lamp to sequentially form, in the low accuracy region, the plurality of light distribution patterns different in at least one of the illuminance and the color with illuminance or color different from the illuminance or the color of the low accuracy region illuminated by the first lamp (one or more processors are provided to receive the signals generated from each of the cameras 208 which are designed to adjust signals applied to one or more of the illuminance variable lamps 206 to adjust their intensities individually or collectively in response to signals from the cameras 208 as the vehicle is driven to continuously adjust the intensities as needed; see Figs. 2A-2B; para. [0018]-[0019], [0021]).

Regarding claim 7, Ekkizogloy discloses the vehicle lamp system further comprising a second lamp configured to emit light with specific illuminance and specific color toward a region including the angle of view of the vehicle camera (individual light emitters 206 can be independently controlled to have a fixed illuminance and thus be illuminance fixing lamps while other light emitters 206 have their individual illuminance varied in response to images captured by the various cameras 208; see Figs. 2A-2B; 

Regarding claim 8, Ekkizogloy discloses wherein the lamp control unit is configured to control the first lamp so as to repeatedly form the plurality of predetermined light distribution patterns (one or more processors are provided to receive the signals generated from each of the cameras 208 which are designed to adjust signals applied to one or more of the illuminance variable lamps 206 to adjust their intensities individually or collectively in response to signals from the cameras 208 as the vehicle is driven to continuously adjust the intensities as needed; see Figs. 2A-2B; para. [0018]-[0019], [0021]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant’s attention is respectfully directed to form PTO-892, which lists additional references considered pertinent to the claimed subject matter of automatically adjustable vehicle lamps comprising one or more cameras/sensors used to adjust the illuminance of the lamps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875